205 U.S. 33 (1907)
KESSLER
v.
TREAT, UNITED STATES MARSHAL.[1]
MORGAN
v.
SAME.
CARPENTER
v.
SAME.
WHITTLE
v.
SAME.
WILCOX
v.
SAME.
BRADEN
v.
SAME.
ROYSTER
v.
SAME.
SMITH
v.
SAME.
BURROUGHS
v.
SAME.
McDOWELL
v.
SAME.
Nos. 370, 371, 372, 373, 374, 375, 376, 377, 378, 379.
Supreme Court of United States.
Argued December 3, 4, 1906.
Decided March 4, 1907.
APPEALS FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF VIRGINIA.
*34 MR. CHIEF JUSTICE FULLER:
The same decrees will be entered in each of these cases as in the foregoing.
MR. JUSTICE HARLAN dissented.
MR. JUSTICE MOODY took no part.
NOTES
[1]  Argued simultaneously with Tinsley v. Treat, ante, p. 20; for counsel and abstracts of arguments see ante, pp. 21 et seq.